DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 08/17/2022.
Claims 1-10 are presented for examination. 
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on pages 8-12 relate to claims 1 and 6, Li reference does not teaches “acquire traffic information that indicates an increase or decrease in the traffic of the end user terminal, update the slot information so that a number of slots in which the traffic is accommodated increases or decreases, based on the traffic information, generate a message regarding update of the slot information based on the increase or decrease in the traffic, and insert the message into the overhead of the frame signal received in the one of the first receiver and the second receiver and to be transmitted from the other of the first transmitter and the second transmitter”. On the contrary, Li teaches at step 401, source node obtain network side total bandwidth and exchange side link bandwidth between the source node and destination node, and determine whether where the total bandwidth greater than the incoming traffic and divide the traffic L into two parts L1 and L2 to accommodate traffic and traffic size (see Li:¶[0067-0068]; Fig.4; ¶[0076]). In another word, source node 301 determined when total bandwidth T greater than link bandwidth A, the traffic L flows in from source node 301 and flow out to destination node 302 are divide into two part (corresponding to increase slot allocation into two different link (L1 and L2 where each link have own slot information) to accommodate traffic and traffic size. Although is load sharing method disclosed in the transmission paths based on bandwidth, it still teaches the increase slot allocations to different side links to accommodate the traffic. In addition with respect to ring network, the phrase “ring network” only disclosed in the preamble which does not given patentable weight. Based on the reasons above, Applicant's arguments have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 113162873 A).
Note: For mapping purpose, examiner will use the google English translation of CN 11362873A (see attachment). 
Regarding claim 1, Li teaches a transmission device (network device 700) see Li: Fig.7) provided at a node of a plurality of nodes that forms a ring network configured to communicate with an end user terminal, the transmission device comprising: 
a port configured to receive traffic of the end user terminal,  in which an accommodation destination node of the plurality of nodes switches between the nodes (network device 700 includes first node 301 include port J1-J3 to receive traffic from nodes 302-304, where nodes 302-304 are includes switch-side port see Li: Fig.3; Fig.7; ¶[0041]; ¶[0059]); 
a first transmitter (network device 1000 include the transceiver element 1001 see Li: Fig.10) configured to transmit a frame signal that includes a plurality of slots and an overhead to one node of adjacent nodes of the plurality of nodes (node 301 includes J1-J3 ports to send and receive message from nodes 302-303, where message includes different length and label stock of the message see Li: Fig.3; ¶[0017]); 
a first receiver configured to receive the frame signal from the one node (network device 1000 include the transceiver 1001 (see Li: Fig.10) to receive message from nodes 302-303 (see Li: Fig.3; ¶[0017])); 
a second transmitter  (Fig.10 element 1001 see Li: Fig.10) configured to transmit the frame signal to an other node of the adjacent nodes (node 301 includes J3 port to send and receive message, where the node 304 is adjacent node of 301 where message includes different length and label stock of the message see Li: Fig.3; ¶[0017]); 
a second receiver (Fig.10 transceiver element 1001 see Li: Fig.10) configured to receive the frame signal from the other node (node 301 includes J3 port to send and receive message see Li: Fig.3; ¶[0017]), and 
a processor (processing unit 903 within the network device see Li: Fig.9; ¶[0119]) configured to: 
arrange the traffic in one or more slots assigned, based on slot information, in the overhead among the slots of the frame signal received in one of the first receiver and the second receiver and to be transmitted from an other of the first transmitter and the second transmitter, the slot information indicating one or more slots allocated to the frame signal (when total bandwidth T greater than link bandwidth A, the traffic L flows in from source node 301 and flow out to destination node 302 are divide into two part see Li: ¶[0067-0068]; ¶[0066]), 
acquire traffic information that indicates an increase or decrease in the traffic of the end user terminal, update the slot information so that a number of slots in which the traffic is accommodated increases or decreases, based on the traffic information (at step 401, source node obtain network side total bandwidth and exchange side link bandwidth between the source node and destination node (corresponding increasing slot by adding additional side link bandwidth), and determine whether where the total bandwidth greater than the incoming traffic and divide the traffic L into two parts L1 and L2 to accommodate traffic and traffic size see Li:¶[0067-0068]; Fig.4; ¶[0076]), 
generate a message regarding update of the slot information based on the increase or decrease in the traffic (source node 301 determine L according to a predetermined ratio to load sharing of traffic to destination node by updated transmission path table see Li: ¶[0068-0069]; ¶[0075-0076]), and 
insert the message into the overhead of the frame signal received in the one of the first receiver and the second receiver and to be transmitted from the other of the first transmitter and the second transmitter (source node add forwarding path indication to packet 2 and 3 “the source node determines the indication information of the path corresponding to the packet by means of addition. For example, source node301 may add forwarding path indication information in packet 2 and packet 3” see Li: ¶[0083]).  
Regarding claim 3, Li taught the transmission device according to claim 1 as described hereinabove. Li further teaches wherein: the processor is configured to acquire free bandwidth information that indicate a free bandwidth among bandwidths of a communication line that transmits the traffic (node 301 obtain exchange side link bandwidth A between source node 301-302 as abbreviated A12 see Li: ¶[0067]), 
the slot information indicates one or more slots allocated to the traffic and the free bandwidth, among the slots (traffic L is divide into preset ratio and size of L see  Li: ¶[0068]), and 
the processor is configured to: update the slot information so that one or more slots are allocated to the free bandwidth according to the increase in the traffic, and 55Fujitsu Ref. No.: 20-00323 update the slot information so that one or more slots allocated to the free bandwidth are deleted according to the decrease in the traffic (source node 301 may determine L according to a preset ratio (e.g., 50% of each traffic L)1And L2The size of (2). For another example, the source node 301 may also determine L according to a principle that a direct connection path is preferentially used and the remaining overflow traffic reuses other paths1And L2At this time, L1Isequal to A12，L2Is equal to (t)12-A12) see Li: ¶[0068]).  
Regarding claim 4, Li taught the transmission device according to claim 1 as described hereinabove. Li further teaches wherein: the port is further configured to receive another traffic in which the accommodation destination node is fixed to the node of the transmission device, the processor is configured to acquire fixed bandwidth information that indicates a bandwidth of the another traffic (traffic L can be divide into equal size L1-L3 see Li: ¶[0076]), the slot information indicates one or more slots to be allocated to the traffic and the another traffic (traffic segmentation into number of packet and lengths of the packets “the source node 301 may determine the granularity of traffic segmentation according to any one of the number of packets and the length of the packets, where the length of the packet includes the byte length of the packet and the number of units of the packet” see Li: ¶[0076]), and the processor is configured to: arrange the traffic and the another traffic in one or more slots allocated, based on the slot information, among the slots of the frame signal received in one of the first receiver and the second receiver and transmitted from the other, of the first transmitter and the second transmitter (when total bandwidth T greater than link bandwidth A, the traffic L flows in from source node 301 and flow out to destination node 302 are divide into two part see Li: ¶[0067-0068]; ¶[0066]), and maintain the allocation of one or more slots to the another traffic when the traffic decreases (when traffic less than use direct connection path see Li: ¶[0072]).  
Regarding claim 5, Li taught the transmission device according to claim 1 as described hereinabove. Li further teaches wherein the traffic information is based on a control signal related to switching of the accommodation destination node of the traffic (the traffic L may also be split into more parts to be sent via different paths, respectively. When the traffic L is sent in portions, one or more of the portions may be sent by the source node to the destination node via a path comprising one or more (e.g., 2) intermediate nodes see Li: ¶[0071]).
Regarding claims 6 and 8-10, they are rejected for the same reason as claim 1, 3-5 as set forth hereinabove. Regarding claims 6 and 8-10, they described a transmission method that perform the same functionality of claims 1 and 3-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (CN 113162873 A) in view of Gao (US 2021/0036963 A1).
Regarding claim 2, Li taught the transmission device according to claim 1 as set forth hereinabove. Li  does not explicitly teaches wherein: when the traffic information indicates the increase in the traffic, the processor is configured to: generate an instruction message that instructs a first node in which the traffic decreases, among the nodes, to update the slot information so that the number of slots decreases, insert the instruction message into the overhead, and when a response message in the overhead to the instruction message is received from the first node, update the slot information so that the number of slots increases, and when the traffic information indicates the decrease in the traffic, and when the instruction message for instructing of updating the slot information in the overhead is received from a second node in which the traffic increases, among the nodes, the processor is configured to: update the slot information so that the number of slots decreases, generate a response message to the instruction message from the second node, and insert the response message into the overhead.  
However, Gao teaches wherein: when the traffic information indicates the increase in the traffic (obtaining bandwidth amount is greater than a preset bandwidth threshold see Gao: Fig.3 step S301; ¶[0112]), the processor is configured to: generate an instruction message that instructs a first node in which the traffic decreases, among the nodes, to update the slot information so that the number of slots decreases, insert the instruction message into the overhead (for each to be adjusted node to adjust the bandwidth to meet the target condition (Overload bandwidth need) at step 304 see Gao: Fig.3 steps S304 and S305-S307) , and when a response message in the overhead to the instruction message is received from the first node, update the slot information so that the number of slots increases (increase the total carry bandwidth amount in first scheduling unit by the corresponding to-be-adjusted bandwidth amount see Gao: Fig.3 Step S307), and 
when the traffic information indicates the decrease in the traffic, and when the instruction message for instructing of updating the slot information in the overhead is received from a second node in which the traffic increases, among the nodes;  the processor is configured to: update the slot information so that the number of slots decreases, generate a response message to the instruction message from the second node, and insert the response message into the overhead (the total carrying bandwidth amount of the overload node is decreased, and the total carrying bandwidth amount of the target node(s) is increase see Gao: ¶[0092]) in order to improve the response speed when the user accesses to the internet (see Gao: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Li to include (or to use, etc.) the wherein: when the traffic information indicates the increase in the traffic, the processor is configured to: generate an instruction message that instructs a first node in which the traffic decreases, among the nodes, to update the slot information so that the number of slots decreases, insert the instruction message into the overhead, and when a response message in the overhead to the instruction message is received from the first node, update the slot information so that the number of slots increases, and when the traffic information indicates the decrease in the traffic, and when the instruction message for instructing of updating the slot information in the overhead is received from a second node in which the traffic increases, among the nodes, the processor is configured to: update the slot information so that the number of slots decreases, generate a response message to the instruction message from the second node, and insert the response message into the overhead as taught by Gao in order to improve the response speed when the user accesses to the internet (see Gao: ¶[0003]).
Regarding claim 7, claim 7 is rejected for the same reason as claim 2 as set forth hereinabove.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


November 15, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478